Judge WEBB
dissenting.
I dissent. In this case the plaintiffs had an option to purchase real estate from the defendants. The option said:
“Said option shall be exercised by lessee giving written notice to lessors of his intent to purchase said leased property at least sixty (60) days prior to March 15, 1976.”
All the evidence shows the plaintiffs gave written notice to defendants on the sixtieth day before 15 March 1976. I believe persons of ordinary understanding would say that day is sixty days before 15 March 1976 or sixty days prior to 15 March 1976. I do not believe the words mean that sixty full days had to elapse after the giving of notice in order for the notice to be timely given. The addition of the words “at least” merely means that the plaintiffs could have given notice of exercising the option earlier than sixty days before 15 March 1976.